Citation Nr: 1403407	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-30 578A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period effective from October 1, 2008, to August 5, 2012, and after December 1, 2012.



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2013 rating decision granted a temporary total rating for PTSD for the period from August 6, 2012, to November 30, 2012.  

The Board notes that a March 2012 rating decision denied entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that, as service connection in this case is only established for one disability, the TDIU issue is most appropriately addressed as part of the PTSD issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2008 and January 2012.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

In this case, the Veteran contends that at least a 70 percent rating is warranted for his PTSD.  In the context of a 70 percent rating, the rating criteria require not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  A review of the available record shows he last underwent a VA compensation and pension examination in July 2011 and that he was subsequently hospitalized for PTSD treatment in August 2012.  The available treatment records, however, do not include adequate information for a determination as to his present disability.  The Board also notes that VA treatment records dated up to January 2013 have been added to the Virtual VA record subsequent to the statement of the case without waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records since January 2013, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected PTSD over the course of this appeal, to include identification of all symptoms attributable to PTSD.  The examiner should summarize the pertinent evidence, including all virtual reports, and reconcile any opinion provided with the evidence of record, including global assessment of functioning scores.  All indicated tests or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional tests or studies, a review of the evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


